Citation Nr: 1313628	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  09-41 076	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a shell fragment wound of the right hip and thigh.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. D. Simpson


REMAND

The Veteran had active duty service from July 1964 to October 1967 and from July 1968 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In his October 2009 substantive appeal, the Veteran requested a Board hearing in Washington, D.C.  In April 2013, the Veteran's representative submitted a brief in the Veteran's case.  The representative noted the Veteran's incarceration in a Texas state facility.  It was requested that additional efforts be made to schedule a Board hearing at a location nearer the Veteran, not in Washington D.C.  The representative asked that consideration be given to scheduling the hearing after the Veteran's release date and/or by way of videoconferencing techniques.

The duty to assist incarcerated Veterans requires VA to "tailor its assistance to meet the peculiar circumstances of confinement."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Such individuals "are entitled to the same care and consideration given to their fellow veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood, 1 Vet. App. at 193). 

The United States Court of Appeals for Veterans Claims (Court) has recognized that VA's ability to provide assistance to incarcerated Veterans is limited by the circumstances of the Veteran's incarceration.  See id. (holding that the Secretary lacked the authority to compel the warden of a state prison to release a Veteran for psychiatric examination).  Nevertheless, VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2005) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. 1, ch. 4 sec1 (j) (2005) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law"). 

While VA does not have authority under 38 U.S.C.A. § 5711 (West 2002) to require a correctional institution to allow a Veteran to appear for a hearing, the RO should inquire as to whether the correctional institution would allow it.  All efforts to assist the Veteran with his hearing request must be documented and incorporated into the claims folder.  

Accordingly, the case is REMANDED for the following action:

The RO should take action to address the feasibility of scheduling the Veteran for a Board hearing.  The Veteran's release date should be ascertained, and if feasible, the hearing should be scheduled after that date.  If waiting for a release date is not reasonable, contact the correctional facility regarding the feasibility of allowing for an escorted release of the Veteran so that he may attend a videoconference hearing with a member of the Board.  If the Veteran cannot attend, his representative should be given the option of attending the hearing and presenting the case with other witnesses.  All efforts to schedule a hearing in accordance with the representative's April 17, 2013, request should be documented.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

